Exhibit 10.1 GRID PROMISSORY NOTE Up to U.S.$1,000,000.00 Made to be Effective as of November 28, 2016 FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, the undersigned, ERBA Diagnostics, Inc., a Delaware corporation (“ Maker ”), promises to pay to the order of Erba Diagnostics Mannheim GmbH, a company organized under the laws of Germany which is the majority stockholder of Maker (“ Holder ”), the principal sum of one million United States dollars (U.S.$1,000,000.00) or so much thereof as may be loaned by Holder to Maker as shown on the attached Schedule (the “ Principal ”), plus interest (the “ Interest ”) on the Principal from time to time remaining unpaid, calculated at the simple rate of three and one-half percent (3.5%) per annum, and payable as hereinafter set forth. Interest shall be calculated on the basis of a year of three hundred sixty (360) days for the actual number of days elapsed. After the consummation of the initial loan of Principal under this Note, any subsequent loans of Principal under this Note shall be made in the amounts and at the times determined by the vote or written consent of the majority of the independent directors on Maker’s Board of Directors. The consummation of any such subsequent loan shall take place on the date that is fifteen (15) days after the date on which such directors shall have caused Maker to provide notice thereof to Holder. Holder is authorized to record the date and amount of each loan of Principal and each payment of Principal with respect thereto on the Schedule attached hereto and made a part hereof, which recordation, upon execution and acknowledgment by Maker, shall constitute prima facie evidence of the accuracy of the information recorded. 1.
